Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-25) in the reply filed on 6/1/22  is acknowledged.  The traversal is on the ground(s) that in searching for group I group II can be easily found and that Dube does not disclose a process by which the product recited in claim 1 could be obtained for at least the reason that Dube is silent with respect to a plurality of beads comprising a combination of bleached tobacco material, filler, binder, water, and at least one flavoring agent, active ingredient, or a combination thereof, nor does Dube teach the relative amounts of these components as recited in claim 1.  This is not found persuasive because Dube teaches a different process as stated and required by the restriction requirement. See restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claims 26-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/1/22.

Status of Claims
Claims 1-40 are pending. Claims 1-25 are under examination in this office action.  Claims 26-40 are currently withdrawn.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 4/2/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation “substantially free” which is a relative term. The scope of substantially free is unclear and confusing, thus any amount  can be substantially free based on the total composition. Clarification is required.
Additionally, the claims depend on claim 1, claim 1 requires 0.1-80% bleached material.

Claim 12 recites the limitation "unbleached tobacco material" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. (US 7,810,507) in view of Holton Jr. et al. (US 2021/0169785).
Dube teaches with regards to instant claims 1and 24, teaches a tobacco product comprising a bleached tobacco (see col. 31, lines 32+) with plurality of beads (see claim 1), a binder (see claim 21) wherein the binder is from 1-5% (see col. 29, lines 24+, as required by instant claim 4) and the binder can be from carrageenan or a carboxymethylcellulose (as required by instant claims 15-16, see col. 16, lines 41+), flavoring agent (see col. 3, lines 35+) and water (see col. 3, lines 60+) from 10-25% (see col. 27, lines 30+) a filler from 5-60% (see col. 28, lines 13+), wherein the actives can be vitamins, nutraceuticals (see col. 12, lines 57+ and col. 13, lines 1+ as required by instant claim 17) sweeteners (see col. 10, lines 40+, as required by instant claim 20) in a pouch (see claim 20, as required by instant claim 22) with a diameter of less than 6mm thus falls within the recited rang on instant claim 25.
 	However, dude fails to teach the percentage of the bleached material in the required amount from 0.1-80%. 
	Holton teaches products can be mixtures of tobacco with other plant material (see 0002) wherein the product is a tobacco bleached or non-tobacco bleached (see 0004) at 30% (see 0065), wherein the material is from root, stalk (see 0053, as required by instant claim 9) and is substantially free of nicotine (See 0044 as required by instant claim 18), wherein the active can be nutraceutical (see 0040, as required by instant claim 17) and the species is from Rustica tobacco (see 0050, as required by instant claim 10), enclosed in a pouch (see abstract diagram and 0093), wherein the whiteness is determined by Commission Internationalede l’Eclairage (CIE) model (see 0063 as required by instant claims 23 and 24) with an average particle size of 1.4 mm (see 0055).
	It would have been obvious to one of ordinary skill in the art to expand the teachings of Dude to include Holton et al. by making the product to contain but nicotine free and tobacco free and formulate a plurality of beads taught by Dude with a reasonable expectation of success that the combination will yield success. Additionally, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        6/10/22